      Case 8:19-cv-01612-JSM-CPT Document 1 Filed 07/02/19 Page 1 of 6 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


ORLANDO GUEVAREZ,
on behalf of himself and others similarly
situated,

         Plaintiff,

vs.                                                                  COLLECTIVE ACTION

BRAIN CAPITAL, LLC, a
Florida Limited Liability Company,
d/b/a MAACO COLLISION REPAIR
& AUTO PAINTING, and BRIAN
CHUMBLER, an individual, jointly and
severally,

         Defendants.
                                                      /

                                            COMPLAINT

                                         INTRODUCTION

        1.       This is a collective action brought pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201, et seq. (hereinafter “FLSA”), to recover unpaid overtime compensation owed to

Plaintiff ORLANDO GUEVAREZ, and all others similarly situated to him who were formerly or

are currently employed as auto body technicians by Defendants BRAIN CAPITAL, LLC,

(hereinafter, “MAACO”) and BRIAN CHUMBLER.

        2.        Pursuant to the FLSA, Plaintiff, on behalf of himself and all others similarly

situated to him, seeks unpaid overtime compensation, liquidated damages or pre-judgment interest,

post-judgment interest, attorneys’ fees and costs from Defendants MAACO and BRIAN

CHUMBLER.

        3.       Plaintiff also requests the Court to authorize concurrent notice to all persons who

were formerly or are currently employed by Defendants MAACO and BRIAN CHUMBLER, and
   Case 8:19-cv-01612-JSM-CPT Document 1 Filed 07/02/19 Page 2 of 6 PageID 2



who were paid in a similar manner as Plaintiff, or who were so employed during the Liability

Period, informing them of the pendency of this action and their right to opt into this lawsuit

pursuant to the FLSA, 29 U.S.C. §216(b).

                                          JURISDICTION

      4.        This Court has jurisdiction over this action pursuant to the Fair Labor Standards Act

of 1938 (“FLSA”), as amended, 29 U.S.C. §216(b), and 28 U.S.C. §1331 and 1337.

                                               VENUE

      5.        Venue is proper in this Court under 28 U.S.C. §1391(b)(2) because a substantial part

of the events or omissions giving rise to the claims occurred in Hillsborough County, Florida and

within the Middle District of Florida.

                                               PARTIES

      6.       Plaintiff ORLANDO GUEVAREZ (hereinafter “Plaintiff” or “GUEVAREZ”) was,

at all material times, a resident of Hillsborough County, Florida and was employed as an hourly

wage auto body technician by Defendants MAACO and BRIAN CHUMBLER for their automotive

collision repair and painting shop in Hillsborough County, Florida, until his separation from

employment on or about June 13, 2019.

       7.       Defendant BRIAN CHUMBLER, (hereinafter “CHUMBLER”), who resides in the

Middle District of Florida, was, and still is, an owner and/or operator of Defendant MAACO.

       8.      Defendant CHUMBLER acted and acts directly in the interests of Defendant

MAACO, in relation to its employees, including the Plaintiff and all others similarly situated, in that

CHUMBLER hired employees, set their pay rate, determined their work schedule, and ultimately

terminated many employees. Thus, CHUMBLER was and is an employer within the meaning of

Section 3(d) of the Act, 29 U.S.C. § 203(d).

       9.      At all times material, Plaintiff was an employee of Defendants MAACO and
   Case 8:19-cv-01612-JSM-CPT Document 1 Filed 07/02/19 Page 3 of 6 PageID 3



CHUMBLER within the meaning of the FLSA.

       10.     At all times material, during Plaintiff’s employment with Defendants MAACO and

CHUMBLER, Plaintiff was engaged in commerce or in the production of goods for commerce. To

wit: Plaintiff handled goods and materials that traveled in interstate commerce and utilized tools and

equipment that was manufactured in other states outside of Florida.

        11.    At all times material, Defendant MAACO was an “enterprise engaged in commerce”

within the meaning of 29 U.S.C. § 203(s)(1) with annual gross sales in excess of $500,000 within

the meaning of the FLSA. Defendant, MAACO is a Florida Limited Liability Company doing

business within the Middle District of Florida, and is an enterprise engaged in an industry affecting

commerce, is an employer as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees

engaged in commerce or in the production of goods for commerce, or that has employees handling,

selling, or otherwise working on goods or materials that have been moved in or produced for

commerce by any person; and it is an enterprise whose annual gross volume of sales made or

business done is not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated) which has employees subject to the provisions of the FLSA, 29 U.S.C. § 207. At

all times pertinent to this Complaint, MAACO operates as an organization which sells and/or

markets its services and/or goods to customers throughout the United States and also provides its

services for goods sold and transported from across state lines of other states, and MAACO obtains

and solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses

telephonic transmissions going over state lines to do their business, transmit funds outside the State

of Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its

employees.
   Case 8:19-cv-01612-JSM-CPT Document 1 Filed 07/02/19 Page 4 of 6 PageID 4



                                   FACTUAL ALLEGATIONS

       12.     The allegations in Paragraphs 1 through 11 are incorporated as if fully stated herein.

       13.     Plaintiff is a non-exempt former employee of Defendants MAACO and

CHUMBLER who worked as an hourly waged auto body technician for Defendants’ automobile

collision repair and paint shop located in Hillsborough County, Florida.

       14.     From on or about March 2019 until June 13, 2019, Plaintiff worked more than 40

hours per week during many weeks of his employment, without being paid the federally mandated

wage for overtime. Specifically, Plaintiff was paid only straight time for all hours worked, even

those hours in excess of forty per work week.

       15.     Defendants violated the FLSA by failing to pay Plaintiff for all overtime hours

worked in excess of forty per week at the applicable time and one-half rate.

       16.     Defendants pay all of their hourly wage employees in the same fashion. There are

several other current and former employees who worked in various positions who were paid only

straight time for overtime hours, and are thus owed the half-time premium as well.

                                    LEGAL CLAIMS
                    COUNT I (as to Plaintiff and those similarly situated):
       Failure to Pay Overtime Wages in Violation of 29 U.S.C. § 207 by All Defendants

       17.     The allegations in Paragraphs 1 through 16 are realleged and fully incorporated by

reference herein.

       18.     By its actions alleged above, Defendants MAACO and CHUMBLER, willfully,

knowingly and/or recklessly violated the provisions of FLSA, which requires overtime wages to be

paid to non-exempt employees, including those set forth in the provisions of 29 U.S.C. § 207.

       19.     As a result of the unlawful acts of Defendants, Plaintiff and all persons similarly

situated to him have been deprived of overtime wages in amounts to be determined at trial, and are

entitled to recovery of such amounts in addition to liquidated damages or prejudgment interest,
   Case 8:19-cv-01612-JSM-CPT Document 1 Filed 07/02/19 Page 5 of 6 PageID 5



post-judgment interest, attorneys’ fees and costs.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and all employees similarly situated who join in this action pray for

this Court to enter an order certifying a collective action pursuant to section 216(b) for violations of

the FLSA, and pray for this Court to grant the following relief:

        A.      To authorize the issuance of notice at the earliest possible time to all current and

former hourly waged employees who were employed by Defendants and who worked overtime.

This notice should inform them that this action has been filed, describe the nature of the action, and

explain their right to opt into this lawsuit if they were not paid overtime wages as required by the

FLSA;

        B.      To declare that Defendants have violated the overtime provisions of the FLSA, 29

U.S.C. § 207, as to Plaintiff and persons similarly situated;

        C.      To declare that Defendants’ violations of the FLSA were willful;

        D.      To award Plaintiff and other similarly situated current and former employees of

Defendants adequate damages for the amount of unpaid overtime wage compensation they are

owed, subject to proof at trial;

        E.      To award Plaintiff and other similarly situated current and former employees of

Defendants liquidated damages in an amount equal to the unpaid overtime compensation shown to

be owed pursuant to 29 U.S.C. §216(b);

        F.      If liquidated damages are not awarded, then the Court should award, in the

alternative, prejudgment interest;

        G.      To make the same declarations and awards as prayed for in paragraphs A-F above as

to all persons who opt into this action pursuant to 29 U.S.C. §216(b); and

        H.      To award Plaintiff and other similarly situated current and former employees of
   Case 8:19-cv-01612-JSM-CPT Document 1 Filed 07/02/19 Page 6 of 6 PageID 6



Defendants their reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                          JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable.

Dated: July 2, 2019
Plantation, Florida
                                                       Respectfully submitted,


                                                       /s/Robert S. Norell
                                                       Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                                       E-Mail: rob@floridawagelaw.com
                                                       ROBERT S. NORELL, P.A.
                                                       300 N.W. 70th Avenue
                                                       Suite 305
                                                       Plantation, Florida 33317
                                                       Telephone: (954) 617-6017
                                                       Facsimile: (954) 617-6018
                                                       Counsel for Plaintiff
